781 N.W.2d 823 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Isiah MEAD, Defendant-Appellant.
Docket Nos. 140526, 1405267. COA Nos. 285956, 285957.
Supreme Court of Michigan.
May 25, 2010.

Order
On order of the Court, the application for leave to appeal the December 22, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we *824 are not persuaded that the questions presented should be reviewed by this Court.
HATHAWAY, J., not participating. Justice HATHAWAY recuses herself and will not participate in this case as she was the presiding trial court judge. See MCR 2.003(B).